Exhibit 10.23

 

[SILGAN LETTERHEAD]

 

April 26, 2004

 

Mr. Wesley Smith

Del Monte Foods

One Market Plaza

San Francisco, CA 94105

 

  Re: Seventh Amendment to Supply Agreement*

Amendment to the DLM Supply Agreement

 

Dear Wes:

 

Reference is made to the September 3, 1993 Supply Agreement between Del Monte
Corporation and Silgan Containers Corporation (as amended through the date
hereof, the “Supply Agreement”). Capitalized terms used but not defined in this
letter shall have the same meaning as in the Supply Agreement. The parties to
the Supply Agreement agree to amend the Supply Agreement as follows:

 

  1. Effective January 1, 2005, Seller will adjust Schedule 2.1 to the Supply
Agreement to reflect an aggregate reduction in the selling prices for Containers
under the Supply Agreement of $***. From such $*** price adjustment, $*** will
be designated as an advance on mutually agreed upon cost savings projects,
including those identified in Exhibit A, and applied to the applicable
Containers. The balance, or $***, will be spread proportionately across the
Containers for the vegetable, tomato, and fruit volumes. DM must implement and
be commercial on these cost savings projects by January 1, 2006, or selling
prices for the applicable Containers will be increased as of such date by an
amount equal to the difference between $*** and the aggregate cost savings
amount from the mutually agreed cost savings projects actually implemented by
January 1, 2006. Such price increase shall remain in effect until such time that
the $*** of mutually agreed cost savings projects are implemented and commercial
(with price increases to be reduced as the mutually agreed cost savings projects
are implemented). If mutually agreed cost savings projects are technically
infeasible or turn out to be financially unattractive, DM and Seller may
mutually agree to replace such projects with other cost savings projects
providing similar value cost savings. Seller shall provide and pay for all
Investments necessary in connection with the mutually

--------------------------------------------------------------------------------

* Portions of the material in this Exhibit have been redacted pursuant to a
request for confidential treatment, and the redacted material has been filed
separately with the Securities and Exchange Commission (the “Commission”). A
series of asterisks have been placed in the precise places in this Agreement
where information has been redacted, and the asterisks are keyed to a legend
which states that the material has been omitted pursuant to a request for
confidential treatment.

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.



--------------------------------------------------------------------------------

agreed $*** of cost savings projects described in this paragraph.
Notwithstanding anything to the contrary, Section 5.2 of the Supply Agreement
shall not apply to the mutually agreed $*** of cost savings projects described
in this paragraph or to any Investment made by Seller for such projects.

 

  2. For cost savings projects beyond the $*** or implemented after January 1,
2006 , Section 5.2 of the Supply Agreement is hereby amended to provide that (a)
cost savings will be shared 50% of the Allocated Cost Savings to DM and 50% of
the Allocated Cost Savings to Seller versus the current 90% to DM and 10% to
Seller, and (b) Seller shall charge DM for any Investment by Seller required to
effect such mutually agreed upon cost savings projects by subtracting from the
cost savings allocated to DM for each year in respect of such Investment
one-half of the Section 5.2 Investment.

 

  3. Article VI of the Supply Agreement shall be of no force or effect through
December 31, 2011. DM and Seller agree that if the term of the Supply Agreement
is extended beyond December 31, 2011, then the provisions of Article VI of the
Supply Agreement shall be deemed in full force and effect for purposes of such
extension.

 

  4. Article VIII of the Supply Agreement is hereby deleted in its entirety and
replaced with the following:

 

“The term of this Agreement (the “Term”) shall commence on the Effective Date
and shall continue through December 31, 2011. At least eighteen months prior to
the end of the Term, Seller shall provide DM with a proposal for the renewal of
the Term for a single renewal term of up to 5 years. Within 60 days of its
receipt of Seller’s renewal proposal, DM shall have the right to accept Seller’s
renewal proposal in full or receive bona fide comparable competitive offers on a
facility by facility basis from independent commercial can manufacturers, for
not less than 100% of the volume for a facility(ies). Upon receipt of any such
competitive offer within such 60 day period, DM shall provide a summary of each
such competitive offer to Seller and Seller may, within 30 days of receipt of
each such summary, meet such competitive offer(s) or decline to meet them. If
Seller declines to meet any such competitive offer, DM shall purchase 100% of
the volume of the applicable facility(ies) pursuant to the competitive offer or
accept Seller’s original renewal proposal with respect to the volume of the
applicable facility(ies). If Seller decides to meet such competitive offer, then
Seller’s renewal proposal shall be modified to give effect to such competitive
offer for the applicable facility(ies). If DM does not respond to Seller’s
renewal proposal within such 60-day period, DM shall be deemed to have accepted
Seller’s renewal proposal in full. For any facilities of DM that DM does not
provide Seller with a competitive offer pursuant hereto within such 60-day
period, DM shall be deemed to have accepted Seller’s renewal proposal for such
facilities. Notwithstanding anything herein to the contrary, Seller’s right to
meet or match competitive offers

--------------------------------------------------------------------------------

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.



--------------------------------------------------------------------------------

received by DM as described in this paragraph shall only apply with respect to
the first renewal of the Term (e.g., the renewal term commencing January 1,
2012).”

 

On or before April 30, 2004 Seller will provide DM a $*** payment related to can
purchases for the fiscal year 2004.

 

This letter amends the Supply Agreement only as expressly provided herein and
shall not constitute an amendment or modification of any other provision of the
Supply Agreement. The terms of the Supply Agreement, as previously amended and
as amended hereby, remain in full force and effect.

 

Reference is also made to the December 20, 2002 Supply Agreement between Silgan
Containers Corporation and Del Monte Corporation covering the Heinz Business, a
copy of which is attached as Exhibit B (the “DLM Supply Agreement”). The parties
hereby acknowledge and agree to the DLM Supply Agreement with the following
amendment:

 

1. The term of DLM Supply Agreement as set forth in Paragraph 2 thereof shall
continue through December 31, 2011. The provisions of paragraph 4 above in this
letter (excluding the first sentence thereof) related to the renewal term shall
apply to the DLM Supply Agreement (including, without limitation, Silgan
Container Corporation’s right to meet competitive offers received by DLM
pursuant thereto) with respect to the renewal of the term of the DLM Supply
Agreement.

 

Best regards,

/s/ James D. Beam

--------------------------------------------------------------------------------

James D. Beam

President, Silgan Containers

 

AGREED:

Del Monte Corporation

By:

 

/s/ Wesley J. Smith

--------------------------------------------------------------------------------

   

Wesley J. Smith,

   

Chief Operating Officer

Date: April 27, 2004

--------------------------------------------------------------------------------

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.